—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered August 9,1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing her, as a second felony offender, to concurrent terms of Alh to 9 years, unanimously affirmed.
Given defendant’s lengthy criminal history, the trial court’s Sandoval ruling struck an appropriate balance even though the prosecutor was permitted to elicit two drug-related felonies, including attempted criminal sale of a controlled substance, and several misdemeanors, without reference to the underlying facts (People v Rahman, 46 NY2d 882; People v Couvertier, 222 AD2d 239, lv denied 87 NY2d 971). Contrary to defendant’s claim, her drug convictions had a direct bearing on her credibility (People v Smith, 217 AD2d 520, 522, citing People v Lucas, 160 AD2d 330, lv denied 76 NY2d 860). We have reviewed defendant’s remaining claims and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Ross, Williams and Andrias, JJ.